DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-33 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 2:
The closest prior art, Kamlani (US 20150371139, hereinafter “Kamlani”), teaches:
 	“A method for processing one or more radio signals (FIG. 6 is a flow diagram of an example method of processing a sequence of values based on samples of the communication signa), the method comprising:  providing a first set of input data representing one or more radio signals to a first machine learning model (the sequence of values generated from the sampling, sorting, and/or encoding of the communication signal received from the current user device 104 is supplied to the learning model 320 for that user device 104 in operation 612), wherein the first machine learning model is configured to generate output data based on processing, by the first machine learning model, input data representing one or more radio signals (learning model 320 may employ a current state of the model 320 to process a current input value, thus generating a new state of the model 320 (operation 614). As mentioned above, the current state of the model 320 may include or reflect previous input values of the communication signal that have been supplied to the model 320, as well as one or more predicted future input values produced by the model 320, Paras. [0056]-[0060]), the generated output data including data representing an estimation of one or more characteristics of a radio signal (If another input value from the communication signal of the same user device 104 is available in the sequence of values (operation 618), that next input value may be provided to the learning model 320 of the user device 104 (operation 612) and processed to generate the next state (operation 614), which may be employed to update the current location of the user device 104, Para.s [0056]-[0060]), obtaining first output data generated by the first machine learning model based on processing, by the first machine learning model, the first set of input data representing the one or more radio signals (FIG. 7 is a flow diagram of an example method 700 of estimating the location of a user device 104 using triangulation based on outputs from learning models 320 of multiple wireless reference points 102. In the method 700, the current states or outputs of the learning models 320 for the current user device 104 maintained in the multiple wireless reference points 102 may be received (operation 702), Paras. [0061]-[0064]).”
However, The closest prior art, Kamlani (US 20150371139, hereinafter “Kamlani”), does not teach or suggest the following novel features:
“the method comprising providing, to a signal transformer, a second set of input data that includes (i) the first set of input data and (ii) the obtained first output data generated by the first machine learning model, generating, by the signal transformer and based on the second set of input data, data representing a transformed radio signal, wherein generating the data representing the transformed radio signal includes applying one or more transforms to the first set of input data representing the one or more radio signals, providing the data representing the transformed radio signal to a second machine learning model that is configured to generate output data describing the one or more radio signals based on processing the data representing the transformed radio signal and obtaining second output data generated by the second machine learning model based on the second machine learning model processing the data representing the transformed radio signal, wherein the second output data is configured for interpretation by an application at a receiver, wherein the application is configured to infer additional information related to one or more emitters of the one or more radio signals based on the second output data”, in combination with all the recited limitations of the claim 2.
 	Dependent claims 3-12 are allowed as those inherit the allowable subject matter from clam 2.

 With respect to the allowed independent claim 13:
The closest prior art, Kamlani (US 20150371139, hereinafter “Kamlani”), teaches:
 	“A system to process one or more radio signals (FIG. 6 is a flow diagram of an example method of processing a sequence of values based on samples of the communication signa), the system comprising:  one or more processors; and one or more computer readable media storing computer code that, when executed by the one or more processors, is configured to perform a plurality of operations (an aspect includes a system including: at least one processor; and at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed by the at least one processor, cause the at least one processor to perform operations, Para. [0009]), the operations comprising: providing a first set of input data representing one or more radio signals to a first machine learning model (the sequence of values generated from the sampling, sorting, and/or encoding of the communication signal received from the current user device 104 is supplied to the learning model 320 for that user device 104 in operation 612), wherein the first machine learning model is configured to generate output data based on processing, by the first machine learning model, input data representing one or more radio signals (learning model 320 may employ a current state of the model 320 to process a current input value, thus generating a new state of the model 320 (operation 614). As mentioned above, the current state of the model 320 may include or reflect previous input values of the communication signal that have been supplied to the model 320, as well as one or more predicted future input values produced by the model 320, Paras. [0056]-[0060]), the generated output data including data representing an estimation of one or more characteristics of a radio signal (If another input value from the communication signal of the same user device 104 is available in the sequence of values (operation 618), that next input value may be provided to the learning model 320 of the user device 104 (operation 612) and processed to generate the next state (operation 614), which may be employed to update the current location of the user device 104, Para.s [0056]-[0060]), obtaining first output data generated by the first machine learning model based on processing, by the first machine learning model, the first set of input data representing the one or more radio signals (FIG. 7 is a flow diagram of an example method 700 of estimating the location of a user device 104 using triangulation based on outputs from learning models 320 of multiple wireless reference points 102. In the method 700, the current states or outputs of the learning models 320 for the current user device 104 maintained in the multiple wireless reference points 102 may be received (operation 702), Paras. [0061]-[0064]).”
However, The closest prior art, Kamlani (US 20150371139, hereinafter “Kamlani”), does not teach or suggest the following novel features:
“the system comprising providing, to a signal transformer, a second set of input data that includes (i) the first set of input data and (ii) the obtained first output data generated by the first machine learning model, generating, by the signal transformer and based on the second set of input data, data representing a transformed radio signal, wherein generating the data representing the transformed radio signal includes applying one or more transforms to the first set of input data representing the one or more radio signals, providing the data representing the transformed radio signal to a second machine learning model that is configured to generate output data describing the one or more radio signals based on processing the data representing the transformed radio signal and obtaining second output data generated by the second machine learning model based on the second machine learning model processing the data representing the transformed radio signal, wherein the second output data is configured for interpretation by an application at a receiver, wherein the application is configured to infer additional information related to one or more emitters of the one or more radio signals based on the second output data”, in combination with all the recited limitations of the claim 13.
 	Dependent claims 14-23 are allowed as those inherit the allowable subject matter from clam 13.

 With respect to the allowed independent claim 24:
The closest prior art, Kamlani (US 20150371139, hereinafter “Kamlani”), teaches:
 	“A computer-readable storage device having stored thereon instructions, which, when executed by data processing apparatus, cause the data processing apparatus to perform operations (an aspect includes a system including: at least one processor; and at least one computer memory that is operably connectable to the at least one processor and that has stored thereon instructions which, when executed by the at least one processor, cause the at least one processor to perform operations, Para. [0009]),  comprising: providing a first set of input data representing one or more radio signals to a first machine learning model (the sequence of values generated from the sampling, sorting, and/or encoding of the communication signal received from the current user device 104 is supplied to the learning model 320 for that user device 104 in operation 612), wherein the first machine learning model is configured to generate output data based on processing, by the first machine learning model, input data representing one or more radio signals (learning model 320 may employ a current state of the model 320 to process a current input value, thus generating a new state of the model 320 (operation 614). As mentioned above, the current state of the model 320 may include or reflect previous input values of the communication signal that have been supplied to the model 320, as well as one or more predicted future input values produced by the model 320, Paras. [0056]-[0060]), the generated output data including data representing an estimation of one or more characteristics of a radio signal (If another input value from the communication signal of the same user device 104 is available in the sequence of values (operation 618), that next input value may be provided to the learning model 320 of the user device 104 (operation 612) and processed to generate the next state (operation 614), which may be employed to update the current location of the user device 104, Para.s [0056]-[0060]), obtaining first output data generated by the first machine learning model based on processing, by the first machine learning model, the first set of input data representing the one or more radio signals (FIG. 7 is a flow diagram of an example method 700 of estimating the location of a user device 104 using triangulation based on outputs from learning models 320 of multiple wireless reference points 102. In the method 700, the current states or outputs of the learning models 320 for the current user device 104 maintained in the multiple wireless reference points 102 may be received (operation 702), Paras. [0061]-[0064]).”
However, The closest prior art, Kamlani (US 20150371139, hereinafter “Kamlani”), does not teach or suggest the following novel features:
“the instruction comprising providing, to a signal transformer, a second set of input data that includes (i) the first set of input data and (ii) the obtained first output data generated by the first machine learning model, generating, by the signal transformer and based on the second set of input data, data representing a transformed radio signal, wherein generating the data representing the transformed radio signal includes applying one or more transforms to the first set of input data representing the one or more radio signals, providing the data representing the transformed radio signal to a second machine learning model that is configured to generate output data describing the one or more radio signals based on processing the data representing the transformed radio signal and obtaining second output data generated by the second machine learning model based on the second machine learning model processing the data representing the transformed radio signal, wherein the second output data is configured for interpretation by an application at a receiver, wherein the application is configured to infer additional information related to one or more emitters of the one or more radio signals based on the second output data”, in combination with all the recited limitations of the claim 24.
 	Dependent claims 25-33 are allowed as those inherit the allowable subject matter from clam 24.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11288573: the invention is directed to receiving a first set of features, where each of the features in the first set being associated with a predetermined category. A bloom filter is applied to the first set of features to generate a second set of features. A neural network model is trained by applying the second set of features to a first layer of nodes of the neural network model to generate an output, the neural network model including a plurality of layers of nodes coupled to each other via a connection. The output of the neural network model is compared with a target value associated with the predetermined category to determine whether the neural network model satisfies a predetermined condition.
US 20220050133: the invention is directed to methods, systems, and apparatus, including computer programs encoded on computer-storage media, for detecting and classifying radio signals. The method includes obtaining one or more radio frequency (RF) snapshots corresponding to a first set of signals from a first RF source; generating a first training data set based on the one or more RF snapshots; annotating the first training data set to generate an annotated first training data set; generating a trained detection and classification model based on the annotated first training data set; and providing the trained detection and classification model to a sensor engine to detect and classify one or more new signals using the trained detection and classification model.
US 20220013132: the invention is directed to systems and methods of the present disclosure are directed toward digital signal processing using machine-learned differentiable digital signal processors. For example, embodiments of the present disclosure may include differentiable digital signal processors within the training loop of a machine-learned model (e.g., for gradient-based training). Advantageously, systems and methods of the present disclosure provide high quality signal processing using smaller models than prior systems, thereby reducing energy costs (e.g., storage and/or processing costs) associated with performing digital signal processing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641